Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 14 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2012/0302753, cited on Applicants information disclosure statement, filed on 6/16/20).
Li et al. teaches a compound having a metal coordination complex structure which is a phosphorescent emitter at room temperature in an organic light emitting device (the complex taught in figure 1), whose structure is 
    PNG
    media_image1.png
    183
    141
    media_image1.png
    Greyscale
.  The complex has a first ligand coordinated to a metal.  The compound has a metal-carbon bond which anticipates claim 4.  The metal is platinum, which anticipates claim 5.  The compound comprises a first benzene ring coordinated to the platinum metal and wherein the first benzene ring is coordinated to a second aromatic ring, which is a five-membered aromatic ring, and wherein the second aromatic ring is further coordinated to a third aromatic ring, thereby anticipating claims 6-8.  The complex further has a pyridine ring coordinated to the metal, thereby anticipating claim 9.  The complex has the formula M(LA)x(LB)y(LC)z, where x is equal to 1, y = z = 0, thereby anticipating claim 10.
Additionally, the platinum complex shown in figure 1 displays room temperature phosphorescence in which the FWHM of the complex at room temperature is less than 45 nm, as required by claim 1, and additionally less than 40 nm as required by claim 3.  Additionally, Li et al. teaches a ligand centered triplet state which inherently means that the ligand inherently has a first triplet energy and the complex has a triplet energy.  While Li et al. does not explicitly teach that the difference between these two triplet energy values is less than or equal to 250 meV as required by independent claim 1, or less than or equal to 200 meV as required by claim 1, it would be expected that the ∆E of the complex shown in Figure 1 of Li et al. would inherently be less than 200 meV given the teachings of Applicants specification.  Specifically, Applicants specification teaches that the lower the ∆E, the lower the FWHM values (paragraph 0131).  Inspection of the ∆E values vs FWHM values in the Table of Applicants specification confirms the teaching in paragraph 0131.  Further, Applicants specification teaches that rigid organic emitters are capable of very narrow emission spectra (paragraph 0065).  The ligand in the complex taught in figure 1 of Li et al. is also rigid (paragraph 0097 of Li et al.).  As a result, it would be expected that the ∆E of the complex of figure 1 of Li et al. would anticipate all of the limitations of independent claims 1 and 2.  Li et al. further teaches that the compounds taught therein are employed as emitters in OLED devices (paragraphs 0097-0100) thereby anticipating claim 14.  Last, characterization of the complex taught in Figure 1 requires preparing one or more formulations, thereby anticipating claim 20.

Claims 1-5, 9, 10, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsuboyama et al. (J. Am. Chem. Soc. 2003, 125, 12971-12979) as evidenced by Julia et al. (Chem. Commun. 2016, 52, 1657-1660).  Both of these references are cited on Applicants information disclosure statement, filed on 6/16/20.
Claims 1-5, 9, 10, 19, 21 and 22: Compound 6 of Tsuboyama et al. whose structure is 
    PNG
    media_image2.png
    144
    99
    media_image2.png
    Greyscale
, is an organometallic complex having a first bidentate ligand comprising a first benzene ring coordinated to iridium, and wherein the first benzene ring is fused with a second aromatic ring and wherein the second aromatic ring is fused with a third aromatic ring.  Compound 6 has a metal-carbon bond, thereby anticipating claim 4.  The metal is iridium, thereby anticipating claim 5.  Compound 6 has a pyridine which is bonded to iridium, thereby anticipating claim 9. Compound 6 anticipates the formula of claim 10 with variables y and z being equal to zero and variable x being equal to 3.  The solution of Ir(flpy)3 in toluene/ethanol/methanol (5:4:1) which is used to obtain the photoluminescence spectra, are formulations anticipating claim 20.  Compound 6 has room temperature phosphorescence and is therefore a compound capable of functioning as a phosphorescent emitter in an organic light emitting device at room temperature.  The 77 K and room temperature (298 K, 25 °C) phosphorescence spectrum of Ir(flpy)3 is shown in Figure 4.  The full width at half maximum (fwhm) of this complex is less than 45 nm as required by claim 1, and also less than 40 nm as required by claim 8.1  The shoulder emission peak centered at 590 nm has a molar extinction coefficient which is less than half of the molar extinction coefficient of the emission peak centered at 545nm, which means that only the peak arising from the T1 is included in the fwhm determination.  While the phosphorescence spectra of the free ligand flpy is not taught by Tsuboyama et al., Julia et al. teaches that the room temperature emission spectrum of compound 2f [which is the same as the free ligand in Ir(flpy)3] has an emission maximum at 512 nm at 298 K and 504 at 77 K(Table 1).  This corresponds to a first triplet energy T1 of 2.4603 meV at 77 K.  The emission maximum of Ir(flpy)3 at 77 K is 537 nm as taught by Tsuboyama et al.  This corresponds to a first triplet energy T1 of 2.3091 meV.  The difference between T1 of the free ligand and T1 of the complex is calculated to be 151.2 meV (2.4603 – 2.3091), which is less than 250 meV as required by claim 1 and less than 200 meV as required by claim 2.  Additionally, while not part of claim 1, the compound Ir(flpy)3 is taught as having a transient lifetime of 1.2 s, which is much less than the preferred <8 s as taught in Applicants specification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 2012/0302753).
The rejection of claims 1 and 14 are wholly incorporated into the rejection of claims 18 and 19.  Li et al. teaches complexes which anticipate all of the structural and physical property limitations of claim 1, and teaches OLEDs comprising the same, thereby satisfying claim 14, as described above.  While Li et al. does not explicitly teach that a consumer product may be prepared comprising the OLEDs taught therein, one of ordinary skill in the art would have found it obvious to prepare a consumer product satisfying claims 18 and 19.  The preparation of consumer products is the goal of any OLED display and it is the driving reason why the OLED field is pursued at all.  The motivation to replace incandescent and fluorescent lighting, and LCD displays with OLEDs is well known to one of ordinary skill in the art.  Preparing a display for a consumer product using the complexes taught by Li et al. would have therefore been obvious.  

Claims 14-16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al. (J. Am. Chem. Soc. 2003, 125, 12971-12979) as evidenced by Julia et al. (Chem. Commun. 2016, 52, 1657-1660).
The prior art rejection of claim 1 is wholly incorporated into the rejection of claim 14. Tsuboyama et al. teaches preparing an OLED device (Figure 7).  While the device in figure 7 does not employ Ir(flpy)3, one having ordinary skill in the art would have found it obvious to prepare such a device with the goal of understanding how each of the complexes taught by Tsuboyama et al. behave in an OLED.  The emissive layer includes a host, which is a carbazole containing compound satisfying claim 16.  As such, the compound is an emissive dopant, thereby satisfying claim 15.  Independent claim 18 is drawn to a consumer product which has the same limitations in the body of the claim as independent claim 14.  One of ordinary skill in the art understands that the ultimate goal of preparing and studying OLEDs is to prepare consumer products, with the most obvious being perhaps display devices.  To consider any one of the compounds taught by Tsuboyama et al. as a component in a consumer device, including the consumer devices of claim 19, would have been obvious to one of ordinary skill in the art.   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,727,423.  Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 1 of the ‘423 patent is drawn to a compound which reads on instant claims 1, 6 and 7.  And claims 2-18 of the ‘423 patent correspond to one or more of instant claims 2-20 of the instant application.

Relevant Art Cited
	Additional prior art documents which are relevant to Applicants invention can be found on the attached PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        


    PNG
    media_image3.png
    1111
    1600
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    271
    639
    media_image4.png
    Greyscale



    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 An enlarged copy of the phosphorescence spectrum of Ir(flpy)3 is included at the end of this Office action for Applicants convenience.  Additionally, a second figure which includes Ir(flpy)3 (shown in yellow) shows that the lower energy peak adjacent to the peak having max is less than ½ the height of the max peak.